Citation Nr: 1312483	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of L5-S1 spinal disc compression.

2.  Entitlement to disability ratings for chronic prostatitis higher than 10 percent from July 15, 2004, and 20 percent rating August 13, 2004.

3.  Entitlement to an initial disability rating higher than 10 percent for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran appealed rating decisions that continued a 40 percent rating for residuals of L5-S1 spinal disc compression, assigned ratings of 10 percent from July 15, 2004, and 20 percent rating August 13, 2004, for chronic prostatitis, and assigned an initial 10 percent rating for an adjustment disorder with depressed mood.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

In February 2013 the Veteran's representative wrote that the Veteran wished to withdraw his appeals.


FINDING OF FACT

In February 2013, prior to promulgation of a decision in the appeals for higher disability ratings for residuals of L5-S1 spinal disc compression, chronic prostatitis, and an adjustment disorder with depressed mood, the Veteran indicated that he wished to withdraw the appeals with respect to those claims.



CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals by the Veteran on the issues of higher disability ratings for residuals of L5-S1 spinal disc compression, chronic prostatitis, and an adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  As the Veteran has withdrawn his appeals, it is not necessary to discuss VA's fulfillment of duties to notify and assist him with respect to the appealed claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In February 2013, the Veteran's representative wrote, "On behalf of the Veteran, please withdraw the appeal."  That letter satisfies the requirements for withdrawing the appeal with respect to the appealed ratings.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeals of those ratings, and the appeals of those ratings are dismissed.



ORDER

The appeals for higher disability ratings for residuals of L5-S1 spinal disc compression, chronic prostatitis, and an adjustment disorder with depressed mood are dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


